Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
1.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
2.               With respect to applicant’s remarks regarding rejected claims 1, 11, pages 5-6, the new added limitation“a controller configured to obtain a reference spectrometer output corresponding with a condition of no smoke or fire, wherein the controller is configured to determine a change in intensity of one or more different wavelengths, corresponding with the one or more wavelengths of the transmitted light, based on a comparison of a spectrometer output with the reference spectrometer output” has been found in reference of Ketler et al. (U.S. Pat. No. 5,420,440), (column 6, lines 4-9; Column 8, lines 39-56; Column 13, lines 53-57.  Zero smoke is read zero or 4ma is not different from reference spectrometer output.  Electronic module is not different from a controller).
Grounds for the rejection of claims are provided below as necessitated by amendment.

Information Disclosure Statement
3.          The information disclosure statement (IDS) submitted on 11/04/21 has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

4.	Claims 9, 19 objected to under 37 CFR 1.75(c) as being in improper form because the claims depend on cancelled claims 8 and 18.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.

Claim Rejections - 35 USC § 103
5.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

7.          Claim(s) 1, 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Flygare et al. (Pat. No. 4,369,404) in view of Cole et al. (U.S. Pat. No. 5,550,373), further in view of Ketler et al. (U.S. Pat. No. 5,420,440). Hereafter “Flygare”, “Cole”, “Ketler”. 
            Regarding Claim(s) 1, 11, Flygare teaches
            a laser light source configured to provide incident light, (column 1, lines 45-46); and
            a Fabry-Perot etalon configured to transmit some incoming light, which is produced from the incident light, as transmitted light, (figure 1, Fabry Perot cavity, radiation pulse IM; Column 
             Although Flygare does not teach smoke particles, Cole teaches, (column 7, lines 59-67; Column 8, lines 1-3).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Flygare by teaching smoke particles in order to implement inspection system with a specific micron particle, (column 7, lines 59-67; Column 8, lines 1-3).
           Further, although Flygare does not teach a controller configured to obtain a reference spectrometer output corresponding with a condition of no smoke or fire, wherein the controller is configured to determine a change in intensity of one or more different wavelengths, corresponding with the one or more wavelengths of the transmitted light, based on a comparison of a spectrometer output with the reference spectrometer output” has been found in reference of Ketler teaches, (column 6, lines 4-9; Column 8, lines 39-56; Column 13, lines 53-57.  Zero smoke is read zero or 4ma is not different from reference spectrometer output.  Electronic module is not different from a controller).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Flygare by teaching to obtain a reference spectrometer output corresponding with a condition of no smoke or fire, to determine a change in intensity of one or more different wavelengths, corresponding with the one or more wavelengths of the transmitted light, based on a comparison of a spectrometer output with the reference spectrometer output, in order to implement inspection system with the reference of zero smoke condition, (column 7, lines 59-67; Column 8, lines 1-3).

(s) 2, 4, 12, 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Flygare et al. (Pat. No. 4,369,404) in view of Cole et al. (U.S. Pat. No. 5,550,373), further in view of Ketler et al. (U.S. Pat. No. 5,420,440) and further in view of Kiesel et al. (U.S. Pub. No. 2007/0145236). Hereafter “Flygare”, “Cole”, “Ketler”, “Kiesel”. 
            Regarding Claim(s) 2, 12, Flygare teaches all the limitations of claim 1 as stated above except for a slit source configured to provide diffracted light from the incident light.  Kiesel teaches a slit source configured to provide diffracted light from the incident light, ([0140]). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Flygare by having a slit source in order to have incidence rays with different angles.
            Regarding Claim(s) 4, 14, Flygare teaches all the limitations of claim 1 as stated above except for a prism configured to refract the transmitted light from the Fabry-Perot etalon and to produce a prism output.  Kiesel teaches a prism configured to refract the transmitted light from the Fabry-Perot etalon, ([0019, 0034, 0135]; Figure 12, element 260). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Flygare by having a prism in order to refract light beams with different angles.

9.          Claim(s) 3, 5, 6, 10, 13, 15, 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flygare et al. (Pat. No. 4,369,404) in view of Cole et al. (U.S. Pat. No. 5,550,373), further in view of Ketler et al. (U.S. Pat. No. 5,420,440), and further in view of Kiesel et al. (U.S. Pub. No. 2007/0145236), further in view of Hays et al. (U.S. Pub. No. 2006/0262324). Hereafter “Flygare”, “Cole”, “Ketler”, “Kiesel”, “Hays”. 
Regarding Claim(s) 3, 5, 13, 15, Flygare teaches all the limitations of claim 1 as stated above except for collimating lens configured to provide parallel beams of light as the incoming light from the diffracted light.  Hays teaches collimating lens, ([0074, 0075, 0078]; Figures 1, 2a, 5a, 5b, 7a, 7b, element 82.  It is inherent that collimating lens provides parallel beams). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Flygare by having collimating lens in order to provide parallel beams.

            Regarding Claim(s) 6, 16, Flygare teaches a controller configured to analyze a spectrometer output based on the photodetector array, (figure 1, computer, Fourier Transform).  Further, Hays also teaches processor to analyze a spectrometer output, ([0041, 0087, 0088]; Figure 20, element 198 is not different from a controller).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Flygare by having a controller in order to process the output.

            Regarding Claim(s) 10, 20, Flygare teaches all the limitations of claim 1 as stated above except for the laser light source is configured to provide the incident light as white light, and the smoke detector is disposed in an aircraft.  Kiesel teaches white light ([0116]), and Hays teaches detector is disposed in an aircraft, ([0066, 0069, 0070, 0072, 0103, 0144, 0146, 0171, 0172, 0175, 0176]).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Flygare by having white light, and detector is disposed in an aircraft in order to detect the smoke in specific object.

Conclusion

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

		
December 3, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877